DETAILED ACTION
In response to the amendment filed on 04/11/2022, all the amendments to the claim has been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 17 recites a “computer readable storage medium”, which is explicitly defined in the applicant’s specification para [60] as excluding transitory signals per se. Therefore, the claim as a whole is statutory and is not rejected under 35 U.S.C. 101.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 includes “interpolation. to provide”, which appears to be a typographical error. Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 includes the limitation “to provide multi-object tracking”. This limitation may be interpreted as a statement of intended use or purpose, and is confusing whether the multi-object tracking is indeed performed or not, therefore, renders the claim indefinite. Claims 11 and 17 include subject matter similar to claim 1, therefore, are rejected for similar reasons.

Claim 6 is rejected because the limitation “estimating sensed physical entities from a plurality of measurements sensed from a plurality of sensors” renders the claim indefinite, as it is unclear what aspect of the physical entities are being estimated. For example, are the locations or poses of the physical entities determined? Is the identity of the physical entities recognized? Are color features of the physical entities extracted? The examiner could not locate any details of such subject matter in the applicant’s specification, other than the mere repetition of similar language in para [41]. Claims 14 and 19 recite subject matter similar to claim 6, therefore, are rejected for similar reasons.

Claim 7 is rejected for the following reasons:
i) The limitation “using initial estimates from physical entities and the plurality of sensors” is unclear. For example, are the “initial estimates” of claim 7 referring to results of the “estimating sensed physical entities” of claim 6? Or are the “initial estimates” of claim 7 equivalent to the “previous results” of claim 7? Or is there an initial estimation step separate from the estimation of claim 6? It is also unclear if the “physical entities” of claim 7 refer to the same “physical entities” of claim 6.
ii) The method of such “correcting the entity and sensor status from previous results” is not disclosed anywhere in the application. For example, is there an averaging with the previous results? Please explain.
iii) Since it is unclear what aspect of the physical entities are being estimated (see rejection of claim 6), it is also unclear how such estimations are used.
Claims 14 and 19 recite subject matter similar to claim 7, therefore, are rejected for similar reasons.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 11, 12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (“Effective and efficient human action recognition using dynamic frame skipping and trajectory rejection”).
Regarding claim 1, Seo discloses:
obtaining input data (see fig 1, input video clip of an object);
estimating a number of skipping frames of the input data based on information from the input data (see section 3.1 and fig 1, determining a number of frames to skip (i.e., 0 ≤ i ≤ 5) based on a previous state of the object extracted from the video clip);
predicting results based on the estimating of the number of skipping frames (see sections 3.1, 3.2, and fig 1, predicting motion of the object in frames by excluding skipped frames, wherein the skipped frames are according to the determined number of frames to skip); and
correcting the predicted results (see section 3.2, linearly interpolating the predicted motion of the object in frames) to provide an output (see fig 1 “Dynamic frame skipping & motion interpolation”, providing the results to the next step) to provide multi-object tracking (see fig 1 “Dense trajectory detection & rejection”, wherein the results are used for tracking of multiple elements).
Regarding claim 2, Seo further discloses:
correcting the predicted results by linear interpolation (see rejection of claim 1, linear interpolation),
using tracklets based on co-occurrence of multiple parts of each of the plurality of objects (see section 3.1, multiple co-occurring elements of a plurality of moving objects are tracked and used (i.e., “small movements of hands and arms”)).

Regarding claim 4, Seo further discloses wherein given an initialization in a first frame, extracting features in previous states and using the features to propose candidate object locations and identifies in later frames (see section 3.1 and fig 2, extracting object features in frame Ft for proposing and identifying object motion in frame Ft+1).

Regarding claim 6, Seo further discloses estimating sensed physical entities from a plurality of measurements sensed from a plurality of sensors (see fig 1, estimating motion of objects from the video clip generated from cameras).

Regarding claim 7, Seo further discloses:
using initial estimates from physical entities and the plurality of sensors (see section 4, estimating object motion and camera motion), and
correcting the entity and sensor status from previous results (see section 4, refining the object motion and camera motion for reducing redundancy).

Regarding claim 8, Seo further discloses estimating object states jointly over time (see fig 1, “Dense trajectory detection & rejection”, multiple co-occurring elements of a plurality of objects in the frames are tracked simultaneously over a period of time).

Regarding claim 9, Seo further discloses wherein an inference model learns how many frames to skip based on detected objects' trajectories from the information of the input data (see section 3.1, a model determining the number of frames to skip according to object motion).

Regarding claim 11, Seo discloses:
a network including: a memory storing computer instructions; and a processor configured to execute the computer instructions (see abstract, a computer) to:
obtaining input data (see fig 1, input video clip of an object);
estimating a number of skipping frames of the input data based on information from the input data (see section 3.1 and fig 1, determining a number of frames to skip (i.e., 0 ≤ i ≤ 5) based on a previous state of the object extracted from the video clip);
predicting results based on the estimating of the number of skipping frames (see sections 3.1, 3.2, and fig 1, predicting motion of the object in frames excluding skipped frames, wherein the skipped frames are according to the determined number of frames to skip); and
correcting the predicted results by interpolation (see section 3.2, linearly interpolating the predicted object motion in frames excluding skipped frames, in order to determine the motion of the object in the skipped frames) to provide object tracking (see fig 1 “Dense trajectory detection & rejection”, wherein the results are used for tracking of multiple elements).

Regarding claim 12, Seo further discloses:
linearly interpolate the predicted results (see rejection of claim 11, linear interpolation), wherein the correcting includes correcting the predicted results that are linearly interpolated (see section 3.2, applying a filter after the linear interpolation),
using tracklets based on co-occurrence of multiple parts of each of the plurality of objects (see section 3.1 and fig 1 ”Dynamic frame skipping & motion interpolation”, multiple co-occurring elements of a plurality of moving objects are tracked and used).

Regarding claim 14, Seo further discloses:
wherein the input data is derived from a plurality of sensors by recording images and performing measurements on objects (see section 5.1, the input video clip of an object recorded by cameras by making light measurements by the cameras),
estimating sensed physical entities from a plurality of measurements sensed from the plurality of sensors (see fig 1, estimating motion of objects from the video clip generated from cameras), and
using initial estimates from the physical entities and the plurality of sensors (see section 4, estimating object motion and camera motion), and 
correcting the entity and sensor status from previous results (see section 4, refining the object motion and camera motion for reducing redundancy).

Regarding claim 16, Seo further discloses wherein an inference model learns how many frames to skip based on detected objects' trajectories from the information of the input data (see rejection of claim 9, a model determining the number of frames to skip according to object motion).

Regarding claims 17 and 18, Seo discloses everything claimed as applied above (see rejection of claims 11 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wu et al. (USPAPN 2011/0193978).
Regarding claim 10, Seo discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose being cloud implemented.
In a similar field of endeavor of video processing, Wu discloses being cloud implemented (see para [70], video storage in cloud computing network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seo with Wu, and further provide a cloud computing network for storage for video clips to be processed, as disclosed by Wu, the purpose of easy storage and sharing (see Wu para [70]-[71]).

Allowable Subject Matter
The subject matter recited in claims 3, 5, 13, 15, 19, and 20 are not disclosed by Seo. However, each of these claims are rejected under 35 U.S.C. 112(b) as stated above. These claims would be allowable if amended to overcome the 112(b) rejection, and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Arguments regarding 35 U.S.C. 101
The 101 rejection has been withdrawn. The applicant’s specification explicitly defines the “computer readable storage medium” as not including signals per se.

Arguments regarding 35 U.S.C. 112(b)
Regarding claim 1, the applicant has clarified that the predicted results are corrected and not refined, in response to the 112(b) rejection applied on the office action of 01/13/2022. However, the newly added limitation “to provide multi-object tracking”, which is interpreted as a statement of intended use or purpose, introduces an uncertainty whether the multi-object tracking is indeed performed or not and renders the claim indefinite, therefore, the rejection is maintained. Claims 11 and 17 recite subject matter similar to claim 1, therefore, are rejected for similar reasons.
Claim 6 has been rejected under 112(b) because the claim recites “estimating sensed physical entities”, without specifying in what aspect such estimations are made (e.g., Are the locations or poses of the physical entities determined? Is the identity of the physical entities recognized? Are color features of the physical entities extracted?).
The applicant traverses the rejection because specifying such features would unnecessarily narrow the claims, while the “comprising” allows the broad description. The examiner respectfully disagrees for the following reasons:
i) The MPEP does not state that narrowing down the claim should be avoided; and
ii) The examiner has also recited in the previous rejection that no such information can be found in the applicant’s specification. The claim limitation indeed is “broad” while the applicant’s own specification does not provide any description for such broad limitation.
iii) Furthermore, depending on what aspect of physical entities are estimated, vastly different techniques may be utilized (i.e., motion detection, identity recognition, color feature extraction, etc.), therefore, not specifying what aspect is being estimated does not particularly point out and distinctly claim subject matter which the inventor or a joint inventor regards as the invention, as required by 35 U.S.C. 112(b).

Regarding claim 7, the applicant repeats the same arguments as claim 6. Claim 7 is dependent upon claim 6 and includes limitations that utilize such estimation of claim 6, therefore, the examiner disagrees with the applicant’s arguments for the same reasons as claim 6 (i.e., not specifying what aspect is being estimated and how such estimation is used does not particularly point out and distinctly claim subject matter which the inventor or a joint inventor regards as the invention). Claims 14 and 19 recite subject matter similar to claims 6 and 7, therefore, the same arguments apply.

Arguments regarding prior art rejection
Regarding claim 1, the applicant argues that Seo fails to disclose the subject matter of the claim, specifically because:
i) Seo does not predict results based on an “estimation” of the number of skipping frames to provide multi-object tracking, as no estimation of the number is made.
The examiner respectfully disagrees. Seo clearly determines (i.e., estimates) a number of frames to skip based on input information (i.e., based on a previous state of the object). Since the applicant’s claim does not specify “estimating a number of skipping frames” sufficiently enough to be distinguished from Seo’s “determining a number of frames to skip”, Seo’s disclosure reads on this claim limitation.
Claims 11 and 17 recite subject matter similar to claim 1, therefore, similar reasons apply.

ii) Not using frames skipped does not necessarily mean that the prediction is based on the number of skipped frames.
The examiner respectfully disagrees. Seo clearly determines (i.e., estimates) a number of frames to skip based on input information, uses such determined (i.e., estimated) number to skip frames, and predict motion from the un-skipped frames. The motion prediction of Seo would not be achievable without using the determined (i.e., estimated) number of skipping frames. The applicant’s claim merely recites that the prediction is somehow based on the estimation, without specifying sufficiently enough to be distinguished from Seo’s using of the determined number of skip frames to predict motion.
Claims 11 and 17 recite subject matter similar to claim 1, therefore, similar reasons apply.

iii) Cited portions 3.1 and 3.2 of Seo does not disclose correcting of predicted results that are from estimating the number of skipped frames.
The examiner respectfully disagrees. Seo sections 3.1 and 3.2 disclose steps:
a) using the determined (i.e., estimated) number of skipped frames for skipping frames;
b) motion is predicted for non-skipped frames;
c) such motion is corrected to add motion of the skipped frames calculated by interpolating the motion of step b), therefore, an overall motion for both skipped and non-skipped frames is predicted;
d) such overall motion is further corrected by applying a filter; and
e) such corrected overall motion in d) is portrayed in “Dense trajectory detection & rejection” of fig 1, and is used for tracking multiple elements.
Since the applicant’s claim merely states “predicting results based on the estimating of the number of skipping frames”, without specifying what the predicted results represent/indicate or how the predicted results are based on the estimation, Seo’s disclosure of predicting motion in step b), corrected in step c) by linear interpolation, which is used for tracking multiple elements as shown in step e), reads on the claimed limitations.
Claims 11 and 17 recite subject matter similar to claim 1, therefore, similar reasons apply.

Regarding claim 2, the applicant argues that Seo fails to disclose the subject matter of the claim, specifically because:
i) Seo fails to disclose utilizing tracklets.
The examiner respectfully disagrees. Seo section 3.1 discloses that pixels are tracked (i.e., “small movements of hands and arms” in fig 2) to determine the number of skipping frames, wherein pixels of hands and pixels of arms each form a tracklet.
ii) The applicant’s specification [31] specifies that the objects are tracked even when not fully in view.
The examiner respectfully disagrees, as such feature is not claimed.








Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668